Exhibit 10.4

BRIGGS & STRATTON CORPORATION

Form 10-Q for Quarterly Period Ended September 30, 2007

AMENDED AND RESTATED KEY EMPLOYEE

SAVINGS AND INVESTMENT PLAN

Effective January 1, 2008



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

KEY EMPLOYEE SAVINGS AND INVESTMENT PLAN

Effective January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page ARTICLE I           DEFINITIONS    2 1.1              “Account”
   2 1.2              “Beneficiary”    2 1.3              “Board”    2
1.4              “Code”    2 1.5              “Committee”    2 1.6             
“Effective Date”    2 1.7              “Employer”    2 1.8              “Fiscal
Year”    3 1.9              “Participant”    3 1.10            “Performance
Based Bonus”    3 1.11            “Plan”    3 1.12            “Plan Year”    3
1.13            “Regular Compensation”    3 1.14            “Separation from
Service”    3 1.15            “Total Bonus Payout”    6 1.16           
“Valuation Date”    6 ARTICLE II           PARTICIPATION IN THE PLAN    7
2.1              Eligibility    7 ARTICLE III         DEFERRAL CONTRIBUTIONS   
8 3.1              Manner of Electing Deferral Contributions With Respect to
Regular Compensation    8 3.2              Manner of Electing Deferral
Contributions With Respect to Total Bonus Payout    8 3.3             
Discontinuance of Offset    9 3.4              Continued Effect of Elections   
9 3.5              Prior Deferral Elections    9 3.6              401(k)
Hardship    9 3.7              Crediting to Deferral Contributions Account    10
3.8              Full Vesting    10 ARTICLE IV         EMPLOYER CONTRIBUTIONS   
11 4.1              Employee Matching Contributions Amount    11 4.2        
     Employer Regular Contributions.    11 4.3              Discretionary
Contributions    11 4.4              Crediting to Employer Matching Contribution
Account    12 4.5              Full Vesting    12

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page ARTICLE V          INTEREST    13 5.1              Crediting of
Interest    13 5.2              Reports to Participants    13 5.3             
Grantor Trust Only    13 ARTICLE VI         DISTRIBUTION    14 6.1             
Payment of Benefits    14 6.2              Payment Election    14 6.3        
     Delayed Distributions    15 6.4              Inclusion in Income Under
Section 409A    16 6.5              Domestic Relations Order    16 6.6        
     De Minimis Amounts    16 ARTICLE VII        ADMINISTRATION    17
7.1              In General    17 7.2              Committee Discretion    17
7.3              Committee Members’ Conflict of Interest    17 7.4             
Governing Law    18 7.5              Expenses    18 7.6              Minor or
Incompetent Payees    18 7.7              Withholding    18 7.8             
Indemnification    18 ARTICLE VIII      BENEFITS UNFUNDED    19 ARTICLE IX   
     NONALIENATION OF BENEFITS    20 ARTICLE X             21 10.1             
Claims    21 10.2              Timing of Notification of Claim Determination   
21 10.3              Manner and Content of Notification of Claim Determination
   21 10.4              Appeal Procedure    21 10.5              Timing of
Notification of Claim Determination on Appeal    22 10.6              Manner and
Content of Notification of Claim Determination on Appeal    22 10.7             
Committee Discretion    22 ARTICLE XI         AMENDMENT AND TERMINATION    23

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page

11.1        

     Amendment or Termination    23

ARTICLE XII

     MISCELLANEOUS    24

12.1        

     No Right to Continued Employment    24

12.2        

     Impact on Other Plans    24

12.3        

     Severability    24

12.4        

     Gender and Number    24

12.5        

     Evidence Conclusive    24

12.6        

     Status of Plan Under ERISA    25

12.7        

     Name and Address Changes    25

12.8        

     Special Rules for 2005-2007    25

 

-iii-



--------------------------------------------------------------------------------

INTRODUCTION

For periods prior to calendar year 2005, Briggs & Stratton Corporation has
maintained the Briggs & Stratton Corporation Key Employee Savings and Investment
Plan. Amounts deferred prior to January 1, 2005 (which were all fully vested
under Plan terms), including past and future earnings credited thereon, shall
remain subject to the terms of the Plan as previously in effect (the “Frozen
Plan”) but no further amounts shall be deferred under the Frozen Plan. All
deferrals to the Plan for periods on or after January 1, 2005 shall be governed
by the terms and provisions of this document. This document is intended to
comply with the provisions of Section 409A of the Internal Revenue Code and
shall be interpreted accordingly. If any provision or term of this document
would be prohibited by or inconsistent with the requirements of Section 409A of
the Code, then such provision or term shall be deemed to be reformed to comply
with Section 409A of the Code. This document describes how this Plan shall be
administered for periods after 2007. For periods after 2004 and prior to 2008,
it has been administered in good faith compliance with the provisions of Code
Section 409A.

 

1



--------------------------------------------------------------------------------

ARTICLE I

Definitions

1.1 “Account” means the records of the interests of a Participant in the Plan.

 

  (a) “Matching Contributions Account” means the record of a Participant’s
interest in the Plan attributable to Employer Matching Contributions described
in Section 4.1.

 

  (b) “Two Percent Contribution Account” means the record of a Participant’s
interest in the Plan attributable to Employer Two Percent Contributions
described in Section 4.2.

 

  (c) “Regular Contribution Account” means the record of a Participant’s
interest in the Plan attributable to Employer Regular Contributions described in
Section 4.3.

 

  (d) “Discretionary Contribution Account” means the record of the Participant’s
interest in the Plan attributable to Employer Discretionary Contributions
described in Section 4.4.

 

  (e) “Deferral Contributions Account” means the record of a Participant’s
interest in the Plan attributable to his Deferral Contributions described in
Article III.

1.2 “Beneficiary” means the person designated by a Participant to receive any
payments due hereunder upon the death of the Participant. All Beneficiary
designations shall be made in writing in such form and manner as may from time
to time be prescribed by the Committee. The designation on file with the
Committee at the time of the Participant’s death shall be controlling. In the
event the deceased Participant has not designated a Beneficiary, or should such
Participant have no designated Beneficiary surviving, his undistributed Account
balance shall be paid to:

 

  (a) his surviving spouse, if any;

 

  (b) if no surviving spouse, then his surviving children, including legally
adopted children, in equal shares; or

 

  (c) if no surviving spouse or children, then to the Participant’s estate.

1.3 “Board” means the Board of Directors of the Employer.

1.4 “Code” means the Internal Revenue Code of 1986, including any subsequent
amendments.

1.5 “Committee” means the Compensation Committee of the Board.

 

2



--------------------------------------------------------------------------------

1.6 “Effective Date” means the effective date of this Briggs & Stratton
Corporation Key Employee Savings and Investment Plan which shall be January 1,
2008.

1.7 “Employer” means Briggs & Stratton Corporation.

1.8 “Fiscal Year” shall mean the Employer’s fiscal year, which is the period
beginning July 1 and ending June 30.

1.9 “Participant” shall mean an employee of the Employer designated as eligible
under Section 2.1 and any person who previously participated in the Plan and is
entitled to benefits hereunder.

1.10 “Performance Based Bonus” means compensation, the amount of which or
entitlement to, is based on services performed over a period of at least 12
consecutive months which is contingent on the satisfaction of pre-established
organizational or individual performance criteria, which performance criteria
are not substantially certain to be met at the time a deferral election is
permitted. Performance Based Bonus compensation may include payments based upon
subjective performance criteria, but (i) any subjective performance criteria
must be bona fide and must relate to the performance of the Participant, a group
of service providers that includes the Participant, or a business unit for which
the Participant provides services (which may include the entire organization)
and (ii) the determination that any subjective performance criteria have been
met must not be made by the Participant or a family member of the Participant
(as defined in Code Section 267(c)(4) applied as if the family of an individual
includes the spouse of any family member) or a person under the control of the
Participant or a family member. Organizational or individual performance
criteria are considered pre-established if established in writing by not later
than 90 days after the commencement of the period of service to which the
criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established. A Performance Based Bonus may include
payments based on performance criteria that are not approved by the Compensation
Committee of the Board of Directors or the stockholders of the Employer. A
Performance Based Bonus shall not include any amount or portion of any amount
that will be paid either regardless of performance, or based upon a level of
performance that is substantially certain to be met at the time the criteria are
established. Whether a bonus is performance based shall be determined in
accordance with the requirements of IRS Reg. Section 1.409A-1 (e) which are
summarized in part in this Section 1.10.

1.11 “Plan” means the Briggs & Stratton Corporation Key Employee Savings and
Investment Plan as set forth in this document and all subsequent amendments
hereto.

1.12 “Plan Year” means the twelve-month period on which the records of the Plan
are maintained, currently the calendar year.

1.13 “Regular Compensation” means the total compensation payable to a
Participant by the Employer for any period (prior to elective deferrals under
any deferral agreement) which would be taken into account as Compensation, as
defined in Section 1.11 of the Briggs & Stratton Consolidated Retirement and
Savings Plan; provided, however, that the maximum limit on Compensation in that
Section 1.11 shall be ignored and, also, the portion of Compensation consisting
of a Participant’s bonus under the Briggs & Stratton Corporation Economic Value
Added Incentive Compensation Plan shall be excluded.

 

3



--------------------------------------------------------------------------------

1.14 “Separation from Service” shall have the meaning set forth in IRS
Regulation Section 1.409A-1 the requirements of which are summarized in part as
follows:

(a) In General. The Participant shall have a Separation from Service with the
Employer if the Participant dies, retires, or otherwise has a termination of
employment with the Employer. However, for purposes of this Section 1.14, the
employment relationship is treated as continuing intact while the individual is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the Employer under an applicable
statute or by contract. For purposes of this paragraph (a) of this Section 1.14,
a leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer. If the period of leave exceeds six months and the individual does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence may
be substituted for such six-month period.

(b) Termination of Employment. Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
Employer and Participant reasonably anticipated that no further services would
be performed after a certain date or that the level of bona fide services the
Participant would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or, the
full period of services to the Employer if the Participant has been providing
services to the Employer less than 36 months). Facts and circumstances to be
considered in making this determination include, but are not limited to, whether
the Participant continues to be treated as an employee for other purposes (such
as continuation of salary and participation in employee benefit programs),
whether similarly situated service providers have been treated consistently, and
whether the Participant is permitted, and realistically available, to perform
services for other service recipients in the same line of business. The
Participant is presumed to have Separated from Service where the level of bona
fide services performed decreases to a level equal to 20 percent or less of the
average level of services performed by the employee during the immediately
preceding 36-month period. The Participant will be presumed not to have
Separated from Service where the level of bona fide services performed continues
at a level that is 50 percent or more of the average level of service performed
by the Participant during the immediately preceding 36-month period. No
presumption applies to a decrease in the level of bona fide services performed
to a level that is more than 20 percent and less than 50 percent of the average
level of bona fide services performed during the immediately preceding 36-month
period. The presumption is rebuttable by demonstrating that the Employer and the
Participant reasonably anticipated that as

 

4



--------------------------------------------------------------------------------

of a certain date the level of bona fide services would be reduced permanently
to a level less than or equal to 20 percent of the average level of bona fide
services provided during the immediately preceding 36-month period or the full
period of services to the Employer if the Participant has been providing
services to the Employer less than 36 months (or that the level of bona fide
services would not be so reduced). For example, the Participant may demonstrate
that the Employer and the Participant reasonably anticipated that the
Participant would cease providing services, but that, after the original
cessation of services, business circumstances such as termination of the
Participant’s replacement caused the Participant to return to employment.
Although the Participant’s return to employment may cause the Participant to be
presumed to have continued in employment because the Participant is providing
services at a rate equal to the rate at which the Participant was providing
services before the termination of employment, the facts and circumstances in
this case would demonstrate that at the time the Participant originally ceased
to provide services, the Employer reasonably anticipated that the Participant
would not provide services in the future. For purposes of this paragraph (b),
for periods during which the Participant is on a paid bona fide leave of absence
(as defined in paragraph (a) of this Section 1.14) and has not otherwise
terminated employment pursuant to paragraph (a) of this Section 1.14, the
Participant is treated as providing bona fide services at a level equal to the
level of services that the Participant would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which the Participant is on an unpaid bona fide leave of absence (as
defined in paragraph (a) of this Section 1.14) and has not otherwise terminated
employment pursuant to paragraph (a) of this Section 1.14, are disregarded for
purposes of this paragraph (b) of this Section 1.14 (including for purposes of
determining the applicable 36-month (or shorter) period).

(c) Asset Purchase Transactions. Where as part of a sale or other disposition of
assets by the Employer as seller to an unrelated service recipient (buyer), a
Participant of the Employer would otherwise experience a Separation from Service
with the Employer, the Employer and the buyer may retain the discretion to
specify, and may specify, whether a Participant providing services to the
Employer immediately before the asset purchase transaction and providing
services to the buyer after and in connection with the asset purchase
transaction has experienced a Separation from Service, provided that the asset
purchase transaction results from bona fide, arm’s length negotiations, all
service providers providing services to the Employer immediately before the
asset purchase transaction and providing services to the buyer after and in
connection with the asset purchase transaction are treated consistently
(regardless of position at the Employer) for purposes of applying the provisions
of any nonqualified deferred compensation plan, and such treatment is specified
in writing no later than the closing date of the asset purchase transaction. For
purposes of this paragraph (c), references to a sale or other disposition of
assets, or an asset purchase transaction, refer only to a transfer of
substantial assets, such as a plant or division or substantially all the assets
of a trade or business.

(d) Dual Status. If a Participant provides services both as an employee of the
Employer and as an independent contractor of the Employer, the Participant must
separate from service both as an employee and as an independent contractor to be
treated as having Separated from Service. If a Participant ceases providing
services as an independent contractor and begins providing services as an
employee, or ceases providing services as an employee and begins providing
services as an independent contractor, the Participant will not be considered to
have a Separation from Service until the Participant has ceased providing
services in both capacities.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if a Participant provides services both as an
employee of the Employer and a member of the board of directors of the Employer,
the services provided as a director are not taken into account in determining
whether the Participant has a Separation from Service as an employee for
purposes of this Plan unless this Plan is aggregated with any plan in which the
Participant participates as a director under IRS Regulation
Section 1.409A-1(c)(2)(ii).

1.15 “Total Bonus Payout” means the amount of bonus that would be paid to a
Participant in cash in any Plan Year (prior to elective deferrals under any
deferral agreement) under the Briggs & Stratton Corporation Economic Value Added
Incentive Compensation Plan.

1.16 “Valuation Date” means the last day of each calendar month.

 

6



--------------------------------------------------------------------------------

ARTICLE II

Participation In The Plan

2.1 Eligibility.

Employees eligible to participate in the Plan are all Board elected officers and
such other key employees as are recommended by management and approved by the
Committee. Each person who was a Board elected officer on July 1, 1999 became a
Participant as of that date. Each other person who becomes a Board elected
officer shall become a Participant in the Plan on the date such person becomes a
Board elected officer. Such other key employees who are approved by the
Committee for participation shall become Participants on the date specified by
the Committee.

 

7



--------------------------------------------------------------------------------

ARTICLE III

Deferral Contributions

3.1 Manner of Electing Deferral Contributions With Respect to Regular
Compensation.

(a) Deferral Elections. A Participant may elect to defer a specified percentage
(not to exceed 75%) of his Regular Compensation for services performed during a
Plan Year by completing and filing such forms as required by the Employer prior
to the first day of the Plan Year. A Participant’s deferrals shall be taken at a
uniform percentage rate from each of his salary payments during the year.
Compensation deferred shall be retained by the Employer, credited to the
Participant’s Account pursuant to Section 3.7 and paid in accordance with the
terms and conditions of the Plan. An employee who is not already eligible to
participate in any other deferred compensation plan of the account balance type
sponsored by the Employer or one of its affiliates who becomes a Participant for
the first time during a Plan Year (for example, an employee designated to be a
Participant by the Committee upon hire or promotion) may within 30 days after
the effective date of participation make an election to defer a specified
percentage of Regular Compensation to be paid to him for services to be
performed subsequent to the deferral election.

(b) Notwithstanding any other provision of this Plan to the contrary, the amount
of a Participant’s Regular Compensation which shall be deferred each payroll
period shall be reduced and offset by an amount so that (i) the actual deferral
after the offset plus (ii) (A) 6% times (B) the Participant’s Regular
Compensation minus the actual deferral made after the offset equals the deferral
which would have been made in the absence of the offset.

3.2 Manner of Electing Deferral Contributions With Respect to Total Bonus
Payout.

(a) Bonus Payments. A Participant may elect to defer a specified percentage (not
to exceed 75%) of Total Bonus Payout made to him during a Plan Year by
completing and filing such forms as required by the Employer. To the extent a
Total Bonus Payout represents a payment of a Performance Based Bonus, then to be
effective the deferral election with respect to such bonus must be filed with
the Employer at least seven months prior to the end of the period in which the
bonus payment is earned. If a Total Bonus Payout is not a Performance Based
Bonus but is calculated on a Fiscal Year basis, then to be effective the
deferral election must be filed prior to the beginning of the Fiscal Year during
which the Participant first renders any services giving rise to the payment of
the bonus. If a Total Bonus Payout is not a Performance Based Bonus and is not
calculated on a Fiscal Year basis, then to be effective the deferral election
must be filed prior to the beginning of the first Plan Year in which are
performed any services for which such bonus is payable. An employee who is not
already eligible to participate in any other deferred compensation plan of the
account balance type sponsored by the Employer or one of its affiliates who
becomes a Participant for the first time during a Plan Year (for example, an
employee designated to be a Participant by the Committee upon hire or promotion)
may within 30 days after the effective date of participation make an election to
defer a specified percentage of Total Bonus Payout for which the service period
giving rise to the bonus has already begun and, in such event, the election
shall apply to the portion of bonus compensation

 

8



--------------------------------------------------------------------------------

equal to the Total Bonus payout to be paid to the Participant with respect to
that service period multiplied by a fraction of which the numerator is the
number of days remaining in the service period and the denominator is the total
number of days in the service period.

(b) Notwithstanding any other provision of this Plan to the contrary, the amount
of a Participant’s Total Bonus Payout which shall be deferred shall be reduced
and offset by an amount so that (i) the actual deferral made after the offset
plus (ii) (A) 6% times (B) the Participant’s Total Bonus Payout minus the actual
deferral made after the offset equals the deferral which would have been made in
the absence of the offset.

3.3 Discontinuance of Offset.

The offsets to a Participant’s deferral under Sections 3.1(b) and 3.2(b) shall
be discontinued during a Plan Year after the total amount of the offsets made
under each of Sections 3.1(b) and 3.2(b) in the aggregate for the Plan Year
equals 6% of the dollar limit described in Internal Revenue Code
Section 401(a)(7) (adjusted for cost of living increases). If the
Section 401(a)(17) limit is adjusted during the middle of a Plan Year, the
offsets shall be resumed if necessary so that the total amount of the offsets
for the Plan Year equals 6% of the dollar limit under Code Section 401(a)(17) as
in effect at the end of the Plan Year.

3.4 Continued Effect of Elections.

(a) Salary Payments. A Participant’s deferral election with respect to a Plan
Year under Section 3.1 shall be irrevocable after the last date upon which it
may be filed pursuant to Section 3.1 and shall continue in effect each
subsequent Plan Year until prospectively revoked or amended in writing. For a
revocation or amendment to be effective with respect to salary payments during a
Plan Year, it must be filed by the last date for which an effective deferral
election is permitted to be filed with respect to those salary payments under
Section 3.2(a).

(b) Bonus Payments. A Participant’s deferral election under Section 3.2 with
respect to a bonus shall be irrevocable after the last date upon which it may be
filed pursuant to Section 3.2 and shall continue in effect with respect to
bonuses earned in subsequent performance periods until prospectively revoked or
amended in writing. For a revocation or amendment to be effective for any bonus
payment, it must be filed by the last date for which an effective deferral
election is permitted to be filed with respect to that bonus payment under
Section 3.2.

3.5 Prior Deferral Elections.

Any deferral election made prior to calendar year 2005 under the Frozen Plan
shall be treated as a deferral election described in Section 3.1 and/or
Section 3.2, as the case may be, and shall continue in effect until modified as
described in Section 3.4 above.

3.6 401(k) Hardship.

Any deferral elections in effect under this Article III shall be cancelled as
required due to a hardship distribution described in IRS Regulation
Section 1.401(k)-1(d)(3) or any

 

9



--------------------------------------------------------------------------------

successor thereto. To resume deferrals after the required suspension period, a
Participant must make an election satisfying the provisions of Section 3.2(a)
and/or (b), as the case may be, as those provisions apply to someone who is
already a Participant in the Plan.

3.7 Crediting to Deferral Contributions Account.

Amounts equal to the amounts of compensation deferred under Section 3.1 and/or
Section 3.2 will be credited to the Participant’s Deferral Contributions Account
under the Plan as of the last day of the calendar month in which such amounts
would have been paid to the Participant but for the Participant’s deferral
election.

3.8 Full Vesting.

A Participant shall always have a fully vested interest in his Deferral
Contributions Account.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

Employer Contributions

4.1 Employee Matching Contributions Amount.

For each pay period the Employer shall credit to each Participant’s Employer
Matching Contribution Account an amount equal to 50% of the Participant’s
Deferral Contributions under Sections 3.1 and 3.2 above, for such pay period;
provided, however, that the total Employer Matching Contributions for any pay
period shall be limited so that they do not exceed (i) 3.5% of the Regular
Compensation and Total Bonus Payout of the Participant for such pay period minus
(ii) an amount equal to (A) times (B) where (A) is 3.5% and (B) is the
Participant’s Regular Compensation and Total Bonus Payout for such pay period
minus the amount of his Deferred Contributions under Article III for such pay
period. The offset under clause (ii) of the preceding sentence shall cease to be
applied in pay periods after the cumulative amount of the Participant’s Regular
Compensation and Total Bonus Payout minus the amount of his Deferral
Contributions under Article III for the Plan Year equals the dollar amount
described in Internal Revenue Code Section 401(a)(17), as adjusted for cost of
living increases. If the dollar limitation under Section 401(a)(17) is adjusted
during the Plan Year, the offsets under clause (ii) above shall be resumed if
necessary so that the total amount of the offsets under clause (ii) above equal
3.5% of the limitation under Code Section 401(a)(17) as in effect at the end of
the Plan Year or, if less, 3.5% of the Participant’s Regular Compensation and
Total Bonus Payout for the Plan Year minus the amount of his Deferral
Contributions under Article III for the Plan Year.

4.2 Employer Two Percent Contributions.

Employer shall make a Two Percent Contribution for each Plan Year for a
Participant who is not eligible to accrue benefits under the Briggs & Stratton
Retirement Plan. The amount of such contribution shall be equal to (i) two
percent multiplied by (ii) the excess of (A) the sum of the Participant’s
Regular Compensation for services performed during the Plan Year plus the Total
Bonus Payout made to him during the Plan Year over (B) the dollar limit
described in Internal Revenue Code Section 401(a)(17) as in effect for such Plan
Year.

4.3 Employer Regular Contributions.

Beginning with the Plan Year a Participant who is not eligible to accrue
benefits under the Briggs & Stratton Retirement Plan is first elected by the
Board as an officer, the Employer shall make a Regular Contribution for the
Participant for each Plan Year in an amount equal to (i) the Specified
Percentage multiplied times (ii) the sum of the Participant’s Regular
Compensation for services performed during the Plan Year plus the Total Bonus
Payout made to him during the Plan Year.

The “Specified Percentage” shall be a function of the number of years such
individual has served the Employer as an officer by the end of the Plan Year for
which the contribution is made as follows:

 

11



--------------------------------------------------------------------------------

Number of Years Serving as an Officer

  

Specified Percentage

Less than 5 years

   3%

At least 5 years but less than 10 years

   5%

At least 10 years but less than 15 years

   6%

At least 15 years but less than 20 years

   7%

20 or more years

   8%

4.4 Discretionary Contributions.

In its discretion, the Employer may determine to make a Discretionary
Contribution for any Participant for any Plan Year. This means that the Employer
may make Discretionary Contributions for some Participants but not others and
that the amount of the Discretionary Contributions which it makes may be
different for different Participants.

4.5 Crediting to Employer Accounts.

(a) Employer Matching Contributions shall be credited to the Participant’s
Matching Contribution Account under the Plan as of the last day of the calendar
quarter in which the Deferral Contributions which are being matched would have
been paid to the Participant but for the Participant’s deferral election.

(b) An Employer Two Percent Contribution made for a Participant for a Plan Year
shall be credited to the Participant’s Two Percent Contribution Account under
the Plan as of the last day of the Plan Year for which such Two Percent
Contribution is made.

(c) An Employer Regular Contribution made for a Participant for a Plan Year
shall be credited to the Participant’s Regular Contribution Account under the
Plan as of the last day of the Plan year for which such Regular Contribution is
made.

(d) An Employer Discretionary Contribution made for the Participant for a Plan
Year shall be credited to the Participant’s Discretionary Contribution Account
under the Plan as of the last day of the Plan Year for which such Discretionary
Contribution is made.

4.6 Full Vesting.

A Participant shall always have a fully vested interest in his Employer
Matching, Two Percent, Regular and Discretionary Contribution Accounts.

 

12



--------------------------------------------------------------------------------

ARTICLE V

Interest

5.1 Crediting of Interest.

A Participant’s Account shall be credited with interest each quarter at a rate
equal to 80% of the Prime Rate at US Bank on the last day of the quarter divided
by four (4). Interest for a quarter shall be credited on the last day of the
quarter and shall be calculated with respect to the Participant’s beginning
Account balance for the quarter. A Participant’s Account shall be credited with
interest until the date payment of the Participant’s Account is completed.

5.2 Reports to Participants.

The Employer shall provide annual reports to each Participant showing (a) the
value of the Account as of the most recent June 30 Valuation Date; (b) the
amount of contributions credited by the Employer for the year ending on such
Valuation Date, (c) the amount of interest credited to the Participant’s Account
and (d) the amount of distributions from the Participant’s Account.

5.3 Grantor Trust Only.

Benefits under this Plan are payable solely from the general assets of the
Employer. Participants’ Accounts shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to Participants under
the Plan. Participant Accounts shall not constitute or be treated as a trust
fund of any kind. Title to and beneficial ownership of any assets which the
Employer may earmark to pay deferred compensation hereunder shall at all times
remain in the Employer and Participants shall have no interest in any specific
assets of the Employer by virtue of this Plan. Notwithstanding the foregoing,
the Employer intends to finance its obligation hereunder via the Trust Agreement
dated January 31, 1995 between the Employer and Johnson Heritage Trust Company
(the “Trust”), which is intended to be a grantor trust, in the event of a Change
of Control Event as defined in such Trust.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

Distribution

6.1 Payment of Benefits.

After a Participant’s Separation from Service the Participant’s Account shall be
paid to the Participant (or in the event of the Participant’s death, to the
Participant’s Beneficiary). Payment shall be made in a Single Sum or
Installments as specified in the Participant’s payment election pursuant to
Section 6.2:

(a) Single Sum. A single sum distribution of the value of the balance of the
Account shall be paid on the first day of the seventh month beginning after the
Participant’s Separation from Service.

(b) Installments. The value of the balance of the Account shall be paid in
annual installments with the first of such installments to be paid on the first
day of the seventh month beginning after the Participant’s Separation from
Service and subsequent installments to be paid on the anniversary of the initial
installment. Annual installments shall be paid over the number of years selected
by the Participant in the payment election made pursuant to Section 6.2, but not
to exceed 10. The earnings (or losses) provided for in Article IV shall continue
to accrue on the balance remaining in the Account during the period of
installment payments. Each annual installment shall be calculated by multiplying
the value of the Account by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual payments due the
Participant. By way of example, if the Participant elects a 10 year annual
installment method, the first payment shall be one-tenth (1/10) of the Account
balance. The following year, the payment shall be one-ninth (1/9) of the Account
balance. Further, regardless of the method selected by the Participant, the
final installment payment will include 100% of the then remaining Account value.

6.2 Payment Election.

(a) An individual who first becomes a Participant at the beginning of a Plan
Year shall, prior to his date of participation, complete a payment election form
specifying the form of payment applicable to such Participant’s Account under
the Plan. Absent an actual election by such Participant by the effective date of
participation, the Participant shall be deemed to have elected payment in the
five (5) annual installment payment form. An individual who first becomes a
Participant other than on the first day of a Plan Year shall, no later than 30
days after the effective date of participation, complete a payment election form
specifying the form of payment applicable to such Participant’s Account. In the
event such a Participant does not make an actual election within such 30 day
period, the Participant shall be deemed to have elected the five (5) annual
installment payment form. Notwithstanding the preceding two sentences, if such
Participant is already a participant in any other nonqualified deferred
compensation plan or plans of the account balance type sponsored by the Employer
or any of its affiliates, the most recent payment election with respect to any
one of those plans shall be the form of payment election deemed elected under
this Plan regardless of whether the individual elects or is deemed to have
elected a different form of payment during that initial 30 day period.

 

14



--------------------------------------------------------------------------------

(b) A “payment election form” shall mean the form established from time to time
by the Committee which a Participant completes, signs and returns to the
Committee to make an election under the Plan. To the extent authorized by the
Committee, such form may be provided electronically and, in such case, need not
be signed by the Participant.

(c) A Participant may change the form of payment by completing and filing a new
payment election form with the Employer, and the payment election form on file
with the Employer as of the date of the Participant’s Payment Event shall be
controlling.

(d) Notwithstanding the foregoing paragraph (c), a payment election form
changing the Participant’s form of payment shall not be effective if the
Participant has a Separation from Service within twelve months after the date on
which the election change is filed with the Employer. Any change in payment
method must have the effect of delaying the commencement of payments to a date
which is at least five (5) years after the initially scheduled commencement date
of payment previously in effect.

(e) For purposes of compliance with Code Section 409A, a series of installment
payments is designated as a single payment rather than a right to a series of
separate payments; therefore, a Participant who has elected (or is deemed to
have elected) any option under Section 6.1 may substitute any other options
available under Section 6.1 for the option originally selected as long as the
foregoing one-year and five year rules are satisfied.

(f) The five year delay rule does not apply if the revised payment method
applies only upon the Participant’s death or disability. For this purpose,
“disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

6.3 Delayed Distributions.

(a) A payment otherwise required to be made pursuant to the provisions of this
Article VI shall be delayed if the Employer reasonably anticipates that the
Employer’s deduction with respect to such payment would be limited or eliminated
by application of Code Section 162(m); provided, however that such payment shall
be made on the earliest date on which the Employer anticipates that the
deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m). In any event, such payment shall be made no
later than the last day of the calendar year in which the Participant has a
Separation from Service or, in the case of a Specified Employee, the last day of
the calendar year in which occurs the six (6) month anniversary of such
Separation from Service.

(b) A payment otherwise required under this Article VI shall be delayed if the
Employer reasonably determines that the making of the payment will jeopardize
the ability of the Employer to continue as a going concern; provided, however,
that payments shall be made on the earliest date on which the Employer
reasonably determines that the making of the payment will not jeopardize the
ability of the Employer to continue as a going concern.

(c) A payment otherwise required under this Article VI shall be delayed if the
Employer reasonably anticipates that the making of the payment will violate
federal securities

 

15



--------------------------------------------------------------------------------

laws or other applicable law; provided, however, that payments shall
nevertheless be made on the earliest date on which the Employer reasonably
anticipates that the making of the payment will not cause such violation. (The
making of a payment that would cause inclusion in gross income or the
applicability of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.)

(d) A payment otherwise required under this Article VI shall be delayed upon
such other events and conditions as the Internal Revenue Service may prescribe
in generally applicable guidance published in the Internal Revenue Bulletin.

6.4 Inclusion in Income Under Section 409A.

Notwithstanding any other provision of this Article VI, in the event this Plan
fails to satisfy the requirements of Code Section 409A and regulations
thereunder with respect to any Participant, there shall be distributed to such
Participant as promptly as possible after the Committee becomes aware of such
fact of noncompliance such portion of the Participant’s Account balance
hereunder as is included in income as a result of the failure to comply, but no
more.

6.5 Domestic Relations Order.

Notwithstanding any other provision of this Article VI, payments shall be made
from an account of a Participant in this Plan to such individual or individuals
(other than the Participant) and at such times as are necessary to comply with a
domestic relations order (as defined in Code Section 414(p)(1)(B)).

6.6 De Minimis Amounts.

Notwithstanding any other provision of this Article VI, a Participant’s entire
Account balance under this Plan and all other nonqualified deferred compensation
plans of the account balance type sponsored by the Employer and its affiliates
shall automatically be distributed to the Participant on or before the later of
December 31 of the calendar year in which occurs the Participant’s Separation
from Service or the 15th day of the third month following the Participant’s
Separation from Service if the total amount in such Account balance at the time
of distribution, when aggregated with all other amounts payable to the
Participant under all arrangements benefiting the Participant described in
Section 1.409A-1(c) or any successor thereto, do not exceed the amount described
in Code Section 402(g)(1)(B). The foregoing lump sum payment shall be made
automatically and any other distribution elections otherwise applicable with
respect to the individual in the absence of this provision shall not apply.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

Administration

7.1 In General.

The Committee has such powers as may be necessary to direct the general
administration of the Plan, including the powers given to it elsewhere in this
document and including (but not by way of limitation) the following powers:

 

  (a) to construe and interpret the Plan and to make equitable adjustments for
any mistakes or errors made in the administration thereof;

 

  (b) To prescribe such procedures, rules and regulations as it shall deem
necessary or proper for the efficient administration of the Plan or any of its
duties hereunder;

 

  (c) to decide questions of eligibility and determine the amount, manner and
time of payment of any benefits and to direct the payment of the same by the
Employer;

 

  (d) to prescribe the form and manner of application for any benefits hereunder
and forms to be used in the general administration hereof; and

 

  (e) to receive from the Employer and Participants or their Beneficiaries such
information as shall be necessary for the proper administration of the Plan.

7.2 Committee Discretion.

The Committee has full and complete discretionary authority to determine
eligibility for benefits, to construe the terms of the Plan and to decide any
matter presented through the claims review procedure. Any final determination by
the Committee shall be binding on all parties and afforded the maximum deference
allowed by law. If challenged in court, such determination shall not be subject
to de novo review and shall not be overturned unless proven to be arbitrary and
capricious upon the evidence considered by the Committee at the time of such
determination.

7.3 Committee Members’ Conflict of Interest.

A member of the Committee who is covered hereunder may not vote or decide upon
any matter relating solely to himself or vote in any case in which his
individual right to any benefit under the Plan is particularly involved nor may
a member of the Board who is covered hereunder vote to amend the Plan regarding
the timing of distributions or vote with respect to direct or indirect
termination of the Plan. Decisions shall be made by remaining Committee or Board
members even if there is no quorum under normal Committee or Board rules.

 

17



--------------------------------------------------------------------------------

7.4 Governing Law.

This Plan shall be construed in accordance with the laws of the State of
Wisconsin to the extent not preempted by the provisions of the Employee
Retirement Income Security Act of 1974 or other federal law.

7.5 Expenses.

All expenses and costs incurred in connection with the administration and
operation of the Plan shall be borne by the Employer and/or the Trust.

7.6 Minor or Incompetent Payees.

If a person to whom a benefit is payable is a minor or is otherwise incompetent
by reason of a physical or mental disability, the Committee may cause the
payments due to such person to be made to another person for the first person’s
benefit without any responsibility to see to the application of such payment.
Such payments shall operate as a complete discharge of the obligations to such
person under the Plan.

7.7 Withholding.

The Employer shall comply with all applicable tax and governmental withholding
requirements. To the extent required by law, the Employer shall withhold any
taxes required to be withheld by the federal or any state or local government
from payments made hereunder or from any other amounts paid to a Participant by
the Employer. If FICA taxes must be withheld in connection with amounts credited
hereunder before payments are otherwise due hereunder and if there are no other
wages from which to withhold them, the Employer shall pay such FICA taxes
generated by such payment (and taxes under Code Section 3401 triggered thereby
and additional taxes under Section 3401 attributable to pyramiding of
Section 3401 wages and taxes) but no more and the Participant’s Account
hereunder shall be reduced by an amount equal to the payments made by the
Employer.

7.8 Indemnification.

Except as otherwise provided by law, neither the Board or the Committee nor any
individual member of the Board or the Committee, nor the Employer, nor any
officer, shareholder or employee of the Employer shall be liable for any error
of judgment, action or failure to act hereunder or for any good faith exercise
of discretion, excepting only liability for gross negligence or willful
misconduct. Such individuals and entities shall be indemnified and held harmless
by the Employer against any and all claims, damages, liabilities, costs and
expenses (including attorneys’ fees) arising by reason of any good faith error
of omission or commission with respect to any responsibility, duty or action
hereunder. Nothing herein contained shall preclude the Employer from purchasing
insurance to cover potential liability of one or more persons who serve in an
administrative capacity with respect to the Plan.

 

18



--------------------------------------------------------------------------------

ARTICLE VIII

Benefits Unfunded

The right of any individual to receive payment under the provisions of this Plan
shall be an unsecured claim against the general assets of the Employer, and no
provisions contained in this Plan, nor any action taken pursuant to this Plan,
shall be construed to give any individual at any time a security interest in any
asset of the Employer, of any affiliated company, or of the stockholders of the
Employer. The liabilities of the Employer to any individual pursuant to this
Plan shall be those of a debtor pursuant to such contractual obligations as are
created by this Plan and to the extent any person acquires a right to receive
payment from the Employer under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Employer.

 

19



--------------------------------------------------------------------------------

ARTICLE IX

Nonalienation of Benefits

All benefits payable hereunder are for the sole use and benefit of the
Participants and their Beneficiaries and, to the extent permitted by law, shall
be free, clear and discharged of and from, and are not to be in any way liable
for, debts, contracts or agreements, now contracted or which may hereafter be
contracted and from all claims and liabilities now or hereafter incurred by any
Participant or Beneficiary covered by this Plan. No Participant or Beneficiary
covered by this Plan shall have the right to anticipate, surrender, encumber,
alienate or assign, whether voluntarily or involuntarily, any of the benefits to
become due hereunder unto any person or person upon any terms whatsoever, and
any attempt to do so shall be void.

 

20



--------------------------------------------------------------------------------

ARTICLE X

Claims Procedure

10.1 Claims. If the Participant or the Participant’s beneficiary (hereinafter
referred to as “claimant”) believes he is being denied any benefit to which he
is entitled under this Plan for any reason, he may file a written claim with the
member of the Committee designated as the claims administrator. The claimant may
designate an authorized representative to act on his behalf in connection with
his claim.

10.2 Timing of Notification of Claim Determination. The claims administrator
shall review the claim and notify the claimant of its decision with respect to
his claim within a reasonable period of time, but not later than 90 days after
receipt of the claim by the claims administrator, unless the claims
administrator determines that special circumstances require an extension of time
for processing the claim. If the claims administrator determines that an
extension of time for processing is required, written notice of the extension
will be furnished to the claimant prior to the termination of the initial 90-day
period. In no event will the extension exceed a period of 90 days from the end
of the initial 90-day period. The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the claims
administrator expects to render the claim determination.

10.3 Manner and Content of Notification of Claim Determination. The claims
administrator will provide the claimant with written or electronic notification
of any adverse claim determination. The notification will set forth:

 

  (a) The specific reason or reasons for the adverse determination;

 

  (b) Reference to the specific plan provisions on which the determination is
based;

 

  (c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (d) A description of the plan’s claim appeal procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended, (“ERISA”) following an adverse claim
determination on appeal.

10.4 Appeal Procedure. A claimant is entitled to request the entire Committee to
review any denial by written request to the Committee within 60 days of receipt
of the denial. Absent a request for review within the 60-day period, the claim
will be deemed to be conclusively denied. In connection with the claimant’s
appeal the claimant may submit written comments, documents, records and other
information relating to the claimant’s claim. Upon

 

21



--------------------------------------------------------------------------------

request the claimant will be provided, free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant’s claim for benefits. The Committee’s decision regarding the claimant’s
appeal will take into account all comments, documents, records and other
information the claimant submits relating to the claimant’s claim, without
regard to whether such information was submitted or considered in the initial
claim determination.

10.5 Timing of Notification of Claim Determination on Appeal. The Committee will
notify the claimant of its determination of the claimant’s claim on appeal
within a reasonable period of time, but not later than 60 days after receipt of
the claimant’s request for review by the Committee unless the Committee
determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing is required, written notice of the extension will be furnished to the
claimant prior to the termination of the initial 60-day period. In no event will
the extension exceed a period of 60 days from the end of the initial 60-day
period. The extension notice will indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
determination on review.

10.6 Manner and Content of Notification of Claim Determination on Appeal. The
Committee will provide the claimant with written or electronic notification of
its determination with respect to the claimant’s appeal. In the case of an
adverse claim determination on appeal, the notification will set forth:

 

  (a) The specific reason or reasons for the adverse determination;

 

  (b) Reference to the specific plan provisions on which the determination is
based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits.

 

  (d) A statement of the claimant’s right to bring an action under section
502(a) of ERISA.

10.7 Committee Discretion. The Committee has full and complete discretionary
authority to determine eligibility for benefits, to construe the terms of the
Plan and to decide any matter presented through the claims review procedure. Any
final determination by the Committee (or the claims administrator with respect
to a claim not appealed) shall be binding on all parties and afforded the
maximum deference allowed by law. If challenged in court, such determination
shall not be subject to de novo review and shall not be overturned unless proven
to be arbitrary and capricious upon the evidence considered by the Committee (or
the claims administrator with respect to a claim not appealed) at the time of
such determination.

 

22



--------------------------------------------------------------------------------

ARTICLE XI

Amendment and Termination

11.1 Amendment or Termination.

The Employer (through its Board of Directors or authorized officers or
employees) reserves the right to alter or amend the Plan, or any part thereof,
in such manner as it may determine, at any time and for any reason. Further, the
Board of Directors of the Employer reserves the right to terminate the Plan, at
any time and for any reason. Notwithstanding the foregoing, in no event shall
any amendment or termination deprive any Participant or Beneficiary of any
amounts credited to him under this Plan as of the date of such amendment or
termination; provided, however, that the Employer may prospectively change the
manner in which earnings are credited or discontinue the crediting of earnings
and, further, the Employer may make any amendment it deems necessary or
desirable for purposes of compliance with the requirements of Code Section 409A
and regulations thereunder.

If the Plan is amended to freeze benefit accruals, no additional deferrals or
contributions shall be credited to any Participant Account hereunder. Following
such a freeze of benefit accruals, Participants’ Accounts shall be paid at such
time and in such form as provided under Article VI of the Plan. If the Employer
terminates the Plan and if the termination is of the type described in
regulations issued by the Internal Revenue Service pursuant to Code
Section 409A, then the Employer shall distribute the then existing Account
balances of Participants and beneficiaries in a lump sum within the time period
specified in such regulations and, following such distribution, there shall be
no further obligation to any Participant or beneficiary under this Plan.
However, if the termination is not of the type described in such regulations,
then following Plan termination Participants’ Accounts shall be paid at such
time and in such form as provided under Article VI of the Plan.

 

23



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous

12.1 No Right to Continued Employment.

Neither participation in this Plan, nor the payment of any benefit hereunder,
shall be construed as giving to the Participant any right to be retained in the
service of the Employer, or limiting in any way the right of the Employer to
terminate the Participant’s employment at any time. Nor does the participation
in this Plan guarantee the Participant the right to receive any specific amount
of compensation or bonus, such amount being determined solely under such
applicable compensation or bonus arrangement as established by the Employer.

12.2 Impact on Other Plans.

No amounts credited to any Participant under this Plan and no amounts paid from
this Plan will be taken into account as “wages”, “salary”, “base pay” or any
other type of compensation when determining the amount of any payment or
allocation, or for any other purpose, under any other qualified or nonqualified
pension or profit sharing plan of the Employer, except as otherwise may be
specifically provided by such plan.

12.3 Severability.

If any provisions of the Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts of the Plan,
but this Plan shall be construed and enforced as if said illegal and invalid
provisions had never been included herein.

12.4 Gender and Number.

Masculine gender shall include the feminine, and the singular shall include the
plural, unless the context clearly indicates otherwise.

12.5 Evidence Conclusive.

The Employer, the Committee and any person or persons involved in the
administration of the Plan shall be entitled to rely upon any certification,
statement, or representation made or evidence furnished by any person with
respect to any facts required to be determined under any of the provisions of
the Plan, and shall not be liable on account of the payment of any monies or the
doing of any act or failure to act in reliance thereon. Any such certification,
statement, representation, or evidence, upon being duly made or furnished, shall
be conclusively binding upon the person furnishing it but not upon the Employer,
the Committee or any other person involved in the administration of the Plan.
Nothing herein contained shall be construed to prevent any of such parties from
contesting any such certification, statement, representation, or evidence or to
relieve any person from the duty of submitting satisfactory proof of any fact.

 

24



--------------------------------------------------------------------------------

12.6 Status of Plan Under ERISA.

The Plan is intended to be an unfunded plan maintained by an Employer primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees, as described in Section 201(2),
Section 301(a)(3), Section 401(a)(1) and Section 4021(b)(6) of the Employee
Retirement Income Security Act of 1974, as amended.

12.7 Name and Address Changes.

Each Participant shall keep his name and address on file with the Employer and
shall promptly notify the Employer of any changes in his name or address. All
notices required or contemplated by this Plan shall be deemed to have been given
to a Participant if mailed with adequate postage prepaid thereon addressed to
him at his last address on file with the Employer. If any check in payment of a
benefit hereunder (which was mailed to the last address of the payee as shown on
the Employer’s records) is returned unclaimed, further payments shall be
discontinued unless evidence is furnished that the recipient is still alive.

12.8 Special Rules for 2005-2007.

Notwithstanding the usual rules required regarding the deferral elections and
distribution elections:

(a) A Participant may on or before March 15, 2005 make a new deferral election
to apply to amounts which would otherwise be paid in calendar year 2005;
provided that such amounts have not been paid or become payable at the time of
the election. Such election shall remain in effect for future years until
modified pursuant to Section 3.4(a) and/or (b), as the case may be.

(b) On or before December 31, 2007, a Participant may make an election as to
distribution of his Account from among the choices described at Section 6.1
hereof without complying with the rules described in Section 6.2 hereof as long
as the effect of the election is not to accelerate payments into 2006 or to
defer payments which would otherwise have been made in 2006, and as long as the
effect of the election is not to accelerate the payments into 2007 or to defer
payments which would otherwise have been made in 2007. Such election shall
become effective after the last day upon which it is permitted to be made.
However, in order to subsequently change such special election after
December 31, 2007, the requirements of Section 6.2 hereof must be satisfied.
(This election will not apply to distribution of the Participant’s accounts
holding amounts earned and vested prior to January 1, 2005, if any, (and
earnings credited thereon) since such accounts are not governed by this document
but are governed by the Frozen Plan.)

 

25